     Case 2:17-md-02785-DDC-TJJ Document 1443 Filed 02/05/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



IN RE: EpiPen (Epinephrine Injection, USP)       CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                       Hon. Daniel D. Crabtree

This document applies to the Sanofi case         Hon. Teresa J. James




                               CERTIFICATE OF SERVICE

       This is to certify that I caused a true and correct copy of the Expert Report of Dr. Fiona
M. Scott Morton and the Expert Report of Dr. Mary Ann Michelis to be served upon the
following counsel to Mylan in this matter by email on February 4, 2019:

Philip A. Sechler
Kathryn Zecca
Ralph Mayrell
Jessica Ettinger
Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP
2000 K Street NW, 4th Floor
Washington, DC 20006
psechler@robbinsrussell.com
kzecca@robbinsrussell.com
rmayrell@robbinsrussell.com
jettinger@robbinsrussell.com

Attorneys for Defendants Mylan Inc.
and Mylan Specialty L.P.



New York, New York
Dated: February 4, 2019

                                                    _/s/ Eric Hochstadt_______
                                                    Eric Hochstadt
